TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED JANUARY 29, 2015



                                 NO. 03-13-00410-CV


Appellants, Harry M. Whittington; Mercedes B. Whittington; Mercedes Gregg f/k/a
Mercedes Whittington, individually and as trustee of the Margaret Lynn Puckett 1989
Trust, the Sara Whittington May 1989 Trust, the Caroline Elizabeth Puckett 1989 Trust,
the Michael Erskine May 1989 Trust, the Camille Meriwether May 1989 Trust, and the
William Tyndale Puckett, Jr. 1989 Trust; Sally Whittington May, individually and as
trustee of the Margaret Lynn Puckett 1989 Trust, the Sara Whittington May 1989 Trust,
the Caroline Elizabeth Puckett 1989 Trust, the Michael Erskine May 1989 Trust, the
Camille Meriwether May 1989 Trust, and the William Tyndale Puckett, Jr. 1989 Trust;
and Margaret Whittington Puckett, individually and as trustee of the Margaret Lynn
Puckett 1989 Trust, the Sara Whittington May 1989 Trust, the Caroline Elizabeth Puckett
1989 Trust, the Michael Erskine May 1989 Trust, the Camille Meriwether May 1989 Trust,
and the William Tyndale Puckett, Jr. 1989 Trust // Cross-Appellant, City of Austin

                                           v.

     Appellee, City of Austin // Cross-Appellees, Harry M. Whittington; Mercedes B.
 Whittington; Mercedes Gregg f/k/a Mercedes Whittington, individually and as trustee of
    the Margaret Lynn Puckett 1989 Trust, the Sara Whittington May 1989 Trust, the
 Caroline Elizabeth Puckett 1989 Trust, the Michael Erskine May 1989 Trust, the Camille
   Meriwether May 1989 Trust, and the William Tyndale Puckett, Jr. 1989 Trust; Sally
 Whittington May, individually and as trustee of the Margaret Lynn Puckett 1989 Trust,
  the Sara Whittington May 1989 Trust, the Caroline Elizabeth Puckett 1989 Trust, the
   Michael Erskine May 1989 Trust, the Camille Meriwether May 1989 Trust, and the
William Tyndale Puckett, Jr. 1989 Trust; and Margaret Whittington Puckett, individually
 and as trustee of the Margaret Lynn Puckett 1989 Trust, the Sara Whittington May 1989
Trust, the Caroline Elizabeth Puckett 1989 Trust, the Michael Erskine May 1989 Trust, the
  Camille Meriwether May 1989 Trust, and the William Tyndale Puckett, Jr. 1989 Trust




          APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                      OPINION BY JUSTICE PURYEAR
This is an appeal from the judgment signed by the trial court on May 16, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in that

portion of the court’s judgment awarding the accrued investment interest to the City of Austin.

Therefore, the Court reverses the portion of the trial court’s judgment awarding the accrued

investment interest to the City of Austin, affirms the remainder of the court’s judgment, and

remands the case to the trial court for further proceedings consistent with the Court’s opinion.

The City of Austin shall pay all costs relating to this appeal, both in this Court and the court

below.